Case: 14-41074      Document: 00513158243         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-41074                          August 18, 2015
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE LUIS GARCIA-GUIA, also known as Miguel Guia-Llavero,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-376-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose Luis Garcia-Guia raises
an argument that is foreclosed by United States v. Martinez-Lugo, 782 F.3d
198, 204-05 (5th Cir. 2015), petition for cert. filed (June 19, 2015) (No. 14-
10355).    In Martinez-Lugo, we held that an enhancement under U.S.S.G.
§ 2L1.2(b)(1)(A)(i) for a prior conviction of a drug trafficking offense is




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41074     Document: 00513158243    Page: 2   Date Filed: 08/18/2015


                                No. 14-41074

warranted regardless whether the conviction for the prior offense required
proof of remuneration or commercial activity.
      Garcia-Guia also raises an argument that is foreclosed by United States
v. Rodriguez-Escareno, 700 F.3d 751, 753-54 (5th Cir. 2012), which held that
the sentence enhancement provided for in § 2L1.2(b)(1)(A)(i) applies to a
conviction for the federal crime of conspiracy to commit a federal drug
trafficking offense.
      The motion for summary affirmance is GRANTED, the alternative
motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                      2